Journal Officiel de la Répubique Tunisienne

TRADUCTION FRANÇAISE POUR INFORMATION

Vendredi 11 joumada I 1421 — 11 août 2000 143°"° année

Sommaire

Lois
Loi n° 2000-79 du 9 août 2000, portant approbation de l'avenant n° 1 modifiant la
convention et ses annexes relatives au permis "ULYSSE" … 1874
Loi n° 2000-80 du 9 août 2000, portant approbation de l'avenant n° 2 modifiant la
convention et ses annexes relatives au permis "AMILCAR"'.
Loi n° 2000-81 du 9 août 2000, portant approbation de l'avenant n° 1 modifiant l'accord
conclu entre l'Etat Tunisien et la société "British Gaz Tunisia Limited" et relatif à la
garantie par l'Etat Tunisien de l'achat et du paiement du gaz Miskar.
Loi n° 2000-82 du 9 août 2000, portant promulgation du code des droits et procédures
fiscaux. 1874
Loi n° 2000-83 du 9 août 2000, relative aux échanges et au commerce électroniques . 1887

1874

Décrets et Arrêtés

Premier Ministère
Arrêté du Premier Ministre du 9 août 2000, portant ouverture d'un concours externe
sur épreuves pour le recrutement d'ingénieurs principaux appartenant au corps
commun des ingénieurs des administrations publiques. .… 1893
Ministère de l'Education
Arrêté du ministre de l'éducation du 9 août 2000, portant ouverture d’un concours
externe sur épreuves pour le recrutement d'architectes … 1893
Arrêté du ministre de l'éducation du 9 août 2000, portant ouverture d’un concours
externe sur épreuves pour le recrutement d'ingénieurs des travaux... 1893

Loi n° 2000-79 du 9 août 2000, portant approbation
de l'avenant n° 1 modifiant la convention et ses
annexes relatives au permis "ULYSSE" (1).

Au nom du peuple,
La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvé l'avenant n° 1 modifiant
la convention et ses annexes relatives au permis
"ULYSSE", annexé à la présente loi et signé à Tunis le
13 mai 2000 entre l'Etat Tunisien d'une part et l'Entreprise
Tunisienne d'Activités Pétrolières et la Société "British Gaz
Tunisia Limited" d'autre part.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.
Tunis, le 9 août 2000.
Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 31 juillet 2000.

Loi n° 2000-80 du 9 août 2000, portant approbation
de l'avenant n° 2 modifiant la convention et ses
annexes relatives au permis "AMILCAR" (1).

Au nom du peuple,
La chambre des députés ayant adopté,
Le Président de la République promulgue la loi dont la

teneur suit :

Article unique — Est approuvé l'avenant n° 2 modifiant
la convention et ses annexes relatives au permis
"AMILCAR", annexé à la présente loi et signé à Tunis le
13 mai 2000 entre l'Etat Tunisien d'une part et l'Entreprise
Tunisienne d'Activités Pétrolières et la Société "British Gaz
Tunisia Limited" d'autre part.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 9 août 2000.
Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 31 juillet 2000.

Loi n° 2000-81 du 9 août 2000, portant approbation
de l'avenant n° 1 modifiant l'accord conclu entre
l'Etat Tunisien et la société "British Gaz Tunisia
Limited" et relatif à la garantie par l'Etat Tunisien
de l'achat et du paiement du gaz Miskar (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvé l'avenant n° 1 annexé à la
présente loi, signé à Tunis le 13 mai 2000 entre l'Etat
Tunisien et la société "British Gaz Tunisia Limited" et
modifiant l'accord conclu entre eux le 15 juillet 1993 et
relatif à la garantie par l'Etat Tunisien de l'achat et du
paiement du gaz Miskar.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 9 août 2000.

Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 31 juillet 2000.

Loi n° 2000-82 du 9 août 2000, portant promulgation
du code des droits et procédures fiscaux (1)

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article premier. - Sont promulgués par la présente loi,
les textes fixant les droits et obligations du contribuable et
les procédures y afférentes au niveau du contrôle et du
contentieux de l’impôt, sous le titre de «code des droits et
procédures fiscaux ».

Art. 2. - Les dispositions du deuxième paragraphe de
l’article 73 du code des droits d’enregistrement et de timbre
sont abrogées et remplacées par ce qui suit :

Paragraphe deuxième ( Nouveau ): L'opposition à
l’exécutoire des dépens s'exerce conformément aux
procédures applicables à l’état de liquidation.

Art. 3. - Demeurent en vigueur les dispositions de
l'article 5 de la loi n° 92-39 du 27 avril 1992 portant mise à
jour et dégel des titres fonciers telle que modifiée ou
complétée par les textes subséquents.

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 27 juillet 2000.

Page 1874

L..<

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
Art. 4. - Les dispositions du paragraphe I de l'article 40
du code de la fiscalité locale sont abrogées et remplacées
par ce qui suit :

Paragraphe I de l'article 40 (Nouveau ) : Sous réserve
des dispositions du paragraphe II du présent article, sont
applicables à la taxe sur les établissements à caractère
industriel, commercial ou professionnel les dispositions
relatives aux obligations, au contrôle, à la prescription, au
contentieux et aux sanctions applicables en matière d'impôt
sur le revenu des personnes physiques et d'impôt sur les
sociétés lorsqu'elles ne dérogent pas aux dispositions du
présent code.

Art. 5. - L'expression «aux taux prévus par le
paragraphe premier de l'article 73 du code de l'impôt sur le
revenu des personnes physiques et de l'impôt sur les
sociétés », prévue par l'article 63 du code d'incitation aux
investissements, est abrogée et remplacée par ce qui suit :
«aux taux prévus par les articles 81 et 82 du code des droits
et procédures fiscaux, sous réserve du montant minimum de
la pénalité de retard prévu par l'article 86 dudit code ».

Art. 6. - Les dispositions du quatrième alinéa du
paragraphe II de l'article 60 du code de l'impôt sur le revenu
des personnes physiques et de l'impôt sur les sociétés sont
abrogées et remplacées par ce qui suit : « En cas de non
déclaration de l'impôt sur le revenu au titre de la plus-value
visée au paragraphe 2 de l'article 27 du présent code, les
services du contrôle fiscal peuvent, à l'expiration d'un délai
d'un mois à compter de la date de la mise en demeure &
l'intéressé, appliquer d'office une avance au titre de l'impôt
précité liquidée au taux de 2,5% du prix de la cession
déclaré dans l'acte ».

Art. 7. - Les dispositions de la présente loi et celles du
code des droits et procédures fiscaux s'appliquent à
compter du ler janvier 2002.

Sont abrogées à cette date, toutes dispositions contraires
et notamment :

- les articles 50, 61 et 63 à 97 du code de l’impôt sur le
revenu des personnes physiques et de l’impôt sur les
sociétés tels que modifiés ou complétés par les textes
subséquents.

- les dispositions ci-après, prévues par le paragraphe I
de l’article 59 du code de l'impôt sur le revenu des
personnes physiques et de l’impôt sur les sociétés :

« le défaut de déclaration de ces revenus ou bénéfices
entraîne le paiement de la pénalité prévue par l’article 73 du
présent code, sur la base de l’impôt dû, comme si ces
bénéfices et revenus étaient soumis à l'impôt» .

- les articles 75 à 80, 82, 90 et 102 à 112, 114, 130 et
138 à 143 et 149 du code des droits d’enregistrement et de
timbre tels que modifiés ou complétés par les textes
subséquents.

- l'expression ci-après, prévue par le paragraphe IV de
l’article 18 du code de la taxe sur la valeur ajoutée :

« de leur circonscription ».

- les deuxième, troisième et quatrième alinéas du
paragraphe II de l’article 15, le paragraphe VI de l’article
18 et les articles 20 et 21 du code de la taxe sur la valeur
ajoutée tels que modifiés ou complétés par les textes
subséquents.

- l’article 21 du décret du 31 mars 1955 portant fixation
du budget ordinaire pour l'exercice 1955/1956, fixant les

procédures de contrôle et de poursuite des infractions et les
sanctions en matière de la taxe de circulation sur les
véhicules automobiles, tel que modifié ou complété par les
textes subséquents.

- l’article 3 du décret-loi n° 60-22 du 13 septembre 1960
portant institution d’une taxe annuelle sur les véhicules de
tourisme à moteurs à huile lourde tel que modifié ou
complété par les textes subséquents.

- l'article 45 de la loi n° 83-113 du 30 décembre 1983
portant loi de finances pour l’année 1984, fixant les
procédures de contrôle et de poursuite des infractions et les
sanctions en matière de la taxe unique de compensation de
transports routiers tel que modifié ou complété par les
textes subséquents.

- les deuxième et quatrième paragraphes de l’article 34
de la loi n° 84-84 du 31 décembre 1984 portant loi de
finances pour l’année 1985, fixant les procédures de
contrôle et de poursuite des infractions et les sanctions en
matière de l'impôt additionnel annuel sur les véhicules
utilisant le gaz du pétrole liquide tels que modifiés ou
complétés par les textes subséquents.

- l’article 113 de la loi n° 92-122 du 29 décembre 1992
portant loi de finances pour l’année 1993, fixant les
conditions d’octroi des avantages fiscaux .

Art. 8. - Les sanctions fiscales pénales prévues par le
code des droits et procédures fiscaux ne s’appliquent pas
aux infractions commises avant le premier janvier 2002.
Ces infractions demeurent soumises aux sanctions prévues
par la législation en vigueur avant le premier janvier 2002.

Cependant, les sanctions pénales les plus favorables
prévues par le code des droits et procédures fiscaux sont
applicables aux infractions commises avant le premier
janvier 2002 tant qu'elles n’ont pas fait l’objet d’un
jugement définitif.

La constatation des infractions fiscales passibles de
sanctions administratives en vertu de la législation fiscale
en vigueur avant le premier janvier 2002 s’effectue par
procès-verbal établi conformément aux articles 71 et 72 du
code des droits et procédures fiscaux et les procédures
relatives au contentieux de l’assiette prévues par ledit code
sont applicables à ces infractions.

Aït. 9. - Le Ministre des Finances ou la personne
déléguée par le Ministre des Finances à cet effet, établit les
arrêtés de taxation d'office pour les dossiers ayant fait
l'objet d'une notification des résultats de la vérification mais
n'ayant pas fait l’objet d’arrêtés de taxation d'office à la
date d'entrée en vigueur du code des droits et procédures
fiscaux.

Ces arrêtés sont interruptifs de la prescription et exécutoires
nonobstant les procédures d’opposition y afférentes. L'exécution
desdits arrêtés est suspendue conformément aux dispositions de
l'article 52 du code des droits et procédures fiscaux.

Art. 10.- Les montants dus en vertu des arrêtés de
taxation d'office établis avant la date d’entrée en vigueur du
code des droits et procédures fiscaux, sont mis en
recouvrement à compter de cette date, et ce, nonobstant les
procédures d’opposition y afférentes. L'exécution desdits
arrêtés est suspendue conformément aux dispositions de
l'article 52 du code des droits et procédures fiscaux.

Art. 11.- Les oppositions aux arrêtés de taxation d'office
sont portées, à compter de la date d’entrée en vigueur du code

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1875

>
des droits et procédures fiscaux, devant le tribunal de première
instance territorialement compétent au sens de l’article 55
dudit code; chaque tribunal de première instance prend en
charge les affaires qui se trouvent, à cette date, enrôlées ou en
cours d’enrôlement devant la Commission Spéciale de
Taxation d'Office qui en dépend .

Art. 12. - Sont du ressort des cours d'appel :

- l'homologation des rapports des expertises ordonnées en
matière de droits d'enregistrement, avant la date d’entrée en
vigueur du code des droits et procédures fiscaux.

- l'examen des oppositions aux contraintes décernées en
matière de droits d'enregistrement et de timbre, selon les
procédures applicables à l’état de liquidation .

Art. 13. - Le recours en cassation contre les décisions de

la Commission Spéciale de Taxation d'Office demeure du
ressort du Tribunal Administratif.

Art. 14. - Les cours d'appel statuent sur les décisions de
la Commission Spéciale de Taxation d'Office cassées avec
renvoi à compter de la date d'entrée en vigueur du code des
droits et procédures fiscaux; ces cours prennent en charge
les affaires qui se trouvent, à cette date, enrôlées devant
ladite commission en vertu d'un renvoi du Tribunal
Administratif.

Art. 15. - Les établissements bancaires et postaux
doivent communiquer aux services compétents de
l'administration fiscale des états comportant les numéros
des comptes qui se trouvent ouverts auprès d’eux à la date
du 31 décembre 2001 et l'identité de leurs titulaires, et ce,
avant la fin du mois de mars 2002.

Le défaut de communication des états prévus par le
paragraphe premier du présent article donne lieu à
l'application de la sanction prévue par l'article 100 du code
des droits et procédures fiscaux ainsi que des dispositions
prévues par ledit code et relatives à la constatation des
infractions fiscales pénales et à leur poursuite.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et sera exécutée comme loi de
l'Etat.

Tunis, le 9 août 2000.
Zine El Abidine Ben Ali

CODE DES DROITS ET
PROCEDURES FISCAUX

Dispositions Préliminaires

ARTICLE PREMIER

Le présent code fixe les dispositions relatives aux droits
et obligations du contribuable et aux procédures y afférentes
au niveau du contrôle et du contentieux des impôts, droits,
taxes, redevances et autres prélèvements fiscaux au profit de
l'Etat et qui sont désignés dans ledit code par le terme
«impôt ».

Les dispositions du présent code ne sont pas applicables
aux droits de douane et autres droits, impôts et taxes perçus
à l'importation qui demeurent régis par les dispositions du
code des douanes.

ARTICLE 2

L’accomplissement du devoir fiscal suppose la déclaration
spontanée de l'impôt dans les délais impartis et le respect des
autres obligations prescrites par la législation fiscale.

ARTICLE 3

Sous réserve des dispositions des articles 10, 11 et 12 du
code des droits d'enregistrement et de timbre relatives au
lieu de l'enregistrement des actes et écrits, les impôts régis
par le présent code doivent être établis et déclarés :

1- au lieu de l'établissement principal pour les personnes
physiques exerçant une activité commerciale, industrielle,
artisanale ou une profession non commerciale dans le cadre
d'un ou de plusieurs établissements sis en Tunisie;

2- au lieu du domicile principal pour les personnes physiques
réalisant des revenus ou bénéfices provenant exclusivement de
sources autres que les activités professionnelles visées au
paragraphe 1 du présent article ou provenant de l'étranger. A
défaut de domicile en Tunisie, l'impôt doit être établi et déclaré au
lieu de la source principale des revenus et bénéfices;

3- au lieu du siège social ou de l'établissement principal
pour les sociétés et autres personnes morales. À défaut de
siège social ou d'établissement stable en Tunisie, l'impôt
doit être établi et déclaré au lieu de la source principale des
revenus et bénéfices.

Les contribuables exerçant leurs activités professionnelles
dans plusieurs établissements doivent joindre à leurs
déclarations fiscales des renseignements détaillés sur l'activité de
chacun de leurs établissements, et ce, selon un modèle fourni par
l'administration.

Les dispositions prévues par le présent article ne font pas
obstacle à l'exercice du droit de contrôle par les agents de
l'administration fiscale dans la circonscription de laquelle se
situe le lieu d'exercice de l'activité du contribuable.

ARTICLE 4

IL est créé un Conseil National de la Fiscalité chargé de
l'évaluation du système fiscal et sa conformité aux objectifs
fixés notamment en matière d'équilibre des finances publiques,
d'efficience économique et d'équité fiscale.

Le Conseil National de la Fiscalité émet son avis sur
toutes les questions d'ordre fiscal qui lui sont soumises.

La composition du Conseil National de la Fiscalité et les
modalités de son fonctionnement sont fixées par décret.

TITRE PREMIER
CONTROLE FISCAL
CHAPITRE PREMIER

DISPOSITIONS GENERALES

Section I
Droit de contrôle fiscal
ARTICLE 5

L'administration fiscale contrôle et vérifie les déclarations,
actes, écrits, mutations, factures et documents utilisés ou
justifiant l'établissement des impôts régis par les dispositions
du présent code et leur paiement ou présentés en vue de
bénéficier d'avantages ou de dégrèvements fiscaux ou de la
restitution des sommes perçues en trop au titre de ces impôts ;
elle contrôle également le respect par le contribuable de ses
obligations fiscales.

Page 1876

Le

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
ARTICLE 6

L'administration fiscale peut, dans le cadre du contrôle ou de
la vérification prévus par l'article 5 du présent code, demander
tous renseignements, éclaircissements ou justifications concemant
la situation fiscale du contribuable. Elle peut établir l'impôt et
rectifier les déclarations sur la base de présomptions de droit ou de
présomptions de fait formées notamment de comparaisons avec
des données relatives à des exploitations, des sources de revenu ou
des opérations similaires.

ARTICLE 7

L'administration fiscale peut demander aux personnes
physiques, dans le cadre de la vérification de leur situation
fiscale, des états détaillés de leur patrimoine et des éléments
de leur train de vie visés aux articles 42 et 43 du code de
l'impôt sur le revenu des personnes physiques et de l'impôt sur
les sociétés .

ARTICLE 8

Le contribuable doit communiquer, à toute réquisition des
agents de l'administration fiscale à ce habilités, ses quittances,
documents et factures relatifs au paiement des impôts dont il
est redevable ou justifiant  l'accomplissement de ses
obligations fiscales. A cet effet, ces agents sont habilités à
visiter, sans avis préalable, les locaux professionnels, magasins
ainsi que les entrepôts qui en dépendent et d'une manière
générale tous lieux utilisés pour des activités ou opérations
soumises à l'impôt et à procéder à des constatations matérielles
des éléments relatifs à l'exercice de l'activité commerciale,
industrielle ou professionnelle ou des registres et documents
comptables. Les constatations matérielles s'effectuent sur la
base d'un ordre de mission spécial dont copie est délivrée,
contre récépissé, directement au contribuable ou à son
représentant au début de la visite.

Ces constatations ne constituent pas un commencement
effectif de la vérification approfondie de la situation fiscale
prévue par l'article 38 du présent code.

Ces agents sont également habilités, en cas d’existence
de présomptions d’exercice d'une activité soumise à l'impôt
et non déclarée ou de manœuvres de fraude fiscale, à
procéder, conformément aux dispositions du code de
procédure pénale, à des visites et perquisitions dans les
locaux soupçonnés en vue de constater les infractions
commises et de recueillir les éléments de preuve y afférents.

Les agents de l'administration fiscale peuvent procéder à
la saisie de tous documents ou objets prouvant l'exercice
d'une activité soumise à l'impôt et non déclarée ou
présumant une infraction fiscale. A l'occasion de chaque
visite au sens du présent article, il est établi un procès-verbal,
conformément aux dispositions des articles 71 et 72 du
présent code, relatant le déroulement de l'opération et les
constatations matérielles effectuées avec description détaillée
des objets et documents saisis. Une copie du procès-verbal
est délivrée au contribuable ou à son représentant contre
récépissé.

ARTICLE 9

Les personnes soumises à l'obligation de tenir une
comptabilité conformément aux dispositions de l'article 62 du
code de l'impôt sur le revenu des personnes physiques et de
l'impôt sur les sociétés, doivent communiquer aux agents de

l'administration fiscale, tous registres, titres et documents, ansi
que les programmes, logiciels et applications informatiques
utilisés pour l'arrêté de leurs comptes ou pour l'établissement de
leurs déclarations fiscales . Les personnes qui tiennent leur
comptabilité ou établissent leurs déclarations fiscales par ks
moyens informatiques, doivent communiquer, aux agents de
l'administration fiscale, les informations et éclaircissements
nécessaires que ces agents leur requièrent dans le cadre de
l'exercice de leurs fonctions.

ARTICLE 10

Les demandes et significations de l'administration fiscale
devant recevoir une réponse dans un délai déterminé, peuvent
être notifiées au moyen de ses agents, des huissiers-notaires,
des porteurs de contraintes ou par lettre recommandée avec
accusé de réception. La notification obéit aux dispositions du
code de procédure civile et commerciale.

ARTICLE 11

Sous réserve des délais spéciaux prévus par le présent
code, le contribuable doit répondre par écrit, aux demandes
et significations de l'administration fiscale qui lui ont été
notifiées, dans un délai de trente jours à compter de la date
de la notification de la demande ou de la signification.

ARTICLE 12

Les agents de l'administration fiscale, des douanes et
autres agents de l'Etat habilités à verbaliser en matière de
circulation, effectuent les contrôles nécessaires en vue de
s'assurer du respect de la législation relative aux factures,
au transport de produits et de marchandises et au paiement
des impôts dus sur les moyens de transport routier.

Les agents de l'administration fiscale exercent ce
contrôle sur la voie publique, dans les établissements
ouverts au public et en tout autre lieu dont l’accès leur est
légalement permis ; le rôle des autres agents se limite au
contrôle sur la voie publique.

ARTICLE 13

Le contrôle fiscal s'exerce par les agents de l'administration
fiscale et autres agents publics à ce habilités conformément à la
loi, chacun dans la limite de ses attributions. Les agents de
l'administration fiscale peuvent se faire assister, dans le cadre
des opérations de contrôle nécessitant une expertise ou une
compétence technique particulière, par les agents de l'Etat et
des établissements publics ou par des experts non concurrents
au contribuable, et ce, sur la base d'une habilitation par le
Ministre des Finances ou par la personne déléguée par le
Ministre des Finances à cet effet.

ARTICLE 14

Les autorités civiles et les autorités de sûreté prêtent
toute l'assistance, qui leur est requise, aux agents de
l'administration fiscale dans le cadre de l’exercice de leurs
fonctions.

Section II
Obligation du respect
du secret professionnel fiscal
ARTICLE 15

Toute personne appelée en raison de ses fonctions ou
attributions à intervenir dans l'établissement, le recouvrement,
le contrôle ou le contentieux de l'impôt est tenue à l'obligation
du respect du secret professionnel.

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1877

>
Les notifications et les correspondances relatives à
l'impôt, échangées entre les services de l’administration
fiscale ou notifiées par leurs soins au contribuable, doivent
se faire sous plis fermés.

Les agents de l'administration fiscale ne peuvent délivrer
des renseignements ou copies des dossiers qu'ils détiennent
qu'au contribuable lui-même et en ce qui concerne sa
situation fiscale ou aux personnes auxquelles le paiement de
l'impôt pourrait être réclamé à la place du contribuable.

Les services chargés du recouvrement de l’impôt et les
services de l'administration fiscale ne peuvent délivrer des
copies d'actes enregistrés ou des extraits du registre de la
formalité de l'enregistrement, qu'aux parties contractantes
ou à leurs ayants cause. Dans les autres cas, ces copies et
extraits ne sont délivrés que sur ordonnance du juge
compétent.

Section HI
Droit de communication

ARTICLE 16

Les services de l'Etat et des collectivités locales, les
établissements et entreprises publics, les sociétés et
organismes contrôlés par l'Etat ou par les collectivités locales
ainsi que les établissements, entreprises et autres personnes
morales du secteur privé et les personnes physiques, doivent
communiquer aux agents de l'administration fiscale sur
demande écrite et pour consultation sur place les registres, la
comptabilité, les factures et les documents qu'ils détiennent
dans le cadre de attributions ou dont la tenue leur est
prescrite par la législation fiscale. Ils doivent, en outre, faire
parvenir aux agents de l'administration fiscale, sur demande
écrite, des listes nominatives de leurs clients et fournisseurs
comportant les montants des achats et des ventes de
marchandises, de services et de biens effectués avec chacun
d’eux, et ce, dans un délai ne dépassant pas trente jours à
compter de la date de la notification de la demande.

Les services de l'Etat et des collectivités locales, les
établissements et entreprises publics ainsi que les sociétés
dans le capital desquelles l'Etat détient directement ou
indirectement une participation, doivent faire parvenir aux
services compétents de l'administration fiscale, tous les
renseignements relatifs aux marchés pour construction,
réparation, entretien, fourniture, services et autres objets
mobiliers qu'ils passent avec les tiers selon un modèle établi
par l'administration, et ce, dans un délai ne dépassant pas
trente jours à compter de la date de leur passation.

Les officiers publics et les dépositaires d'archives et de
titres publics sont tenus de communiquer pour consultation sur
place, aux agents de l'administration fiscale à ce habilités, les
actes, écrits, registres et pièces des dossiers détenus ou
conservés par eux dans le cadre de leurs fonctions. Ils sont
tenus également de permettre à ces agents de prendre, sans
frais, les renseignements, extraits et copies nécessaires pour le
contrôle des actes et des déclarations.

Les services et les personnes physiques ou morales, visés
au présent article ne peuvent, en l'absence de dispositions
légales contraires, opposer l'obligation du respect du secret
professionnel aux agents de l'administration fiscale habilités
à exercer le droit de communication.

ARTICLE 17

Le droit de communication, prévu par l'article 16 du
présent code consiste, pour l'activité financière des
établissements bancaires et postaux relative à l'ouverture des
comptes, en la communication aux services compétents de
l’administration fiscale d’une liste comportant les numéros
des comptes qu’ils ont ouverts durant le mois ainsi que
l'identité de leurs titulaires, et ce, durant les vingt huit
premiers jours du mois qui suit.

ARTICLE 18

Le ministère public communique aux services de
l'administration fiscale, tous les renseignements et documents
présumant une fraude fiscale ou tout autre agissement ayant
pour but de frauder l'impôt ou de compromettre son paiement
qu'il s'agisse d'une instance civile, commerciale ou d'une
instruction pénale même terminée par un norr-lieu.

Section IV
Droit de reprise et délais de prescription
ARTICLE 19

Sous réserve des dispositions des articles 21, 23, 24 et 26
du présent code, les omissions, erreurs et dissimulations
constatées dans l'assiette, les taux ou la liquidation des impôts
déclarés peuvent être réparées :

1- jusqu'à la fin de la quatrième année suivant celle au
cours de laquelle sont réalisés le bénéfice, le revenu, le
chiffre d'affaires, l'encaissement ou le décaissement des
sommes ou toutes autres opérations donnant lieu à
l’exigibilité de l'impôt. Toutefois, pour les entreprises
soumises à l'impôt selon le régime réel et pour lesquelles la
date de clôture du bilan ne coïncide pas avec la fin de
l'année civile, le droit de reprise de l'impôt exigible au titre
d'un exercice donné s'exerce jusqu'à la fin de la quatrième
année civile suivant celle au cours de laquelle le bilan est
clôturé;

2- dans un délai de quatre ans à compter de la date de
l'enregistrement de l'acte ou de la déclaration, en ce qui
concerne les droits d’enregistrement. Toutefois, lorsqu'un
acte ou un jugement comportant une valeur des immeubles
supérieure à celle portée sur une déclaration de succession,
intervient dans un délai de deux ans à compter de la date du
décès, le délai de prescription commence à courir à compter
de la date de l'enregistrement de l'acte ou du jugement .

ARTICLE 20

Le délai prévu par l'article 19 du présent code est porté à
dix ans pour les impôts non déclarés, ce délai commence à
courir, pour les droits d'enregistrement, à compter de la date
de l'acte, de la mutation, de l'écrit ou du jugement .

ARTICLE 21

Les omissions et erreurs relatives aux droits de timbre
peuvent être réparées dans un délai maximum de dix ans de
la date de l'exigibilité des droits.

ARTICLE 22

Pour le décompte des délais de reprise en matière de
droits d'enregistrement, la date des actes sous-seing privé
n'ayant pas acquis date certaine au sens de l'article 450 du
code des obligations et des contrats, n'est pas opposable à
l'administration.

Page 1878

«<

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
ARTICLE 23

Les omissions et erreurs relatives à la taxe de circulation
sur les véhicules automobiles, à la taxe annuelle sur les
véhicules de tourisme à moteur à huile lourde, et à l'impôt
additionnel annuel sur les véhicules utilisant le gaz du
pétrole liquide peuvent être réparées jusqu'à l'expiration de
l'année civile au cours de laquelle l'impôt est dû.

ARTICLE 24

La taxe unique de compensation de transports routiers,
due au titre d'une année, peut être réclamée jusqu'à
l'expiration de la quatrième année suivante. Toutefois, la
période considérée pour la liquidation de la taxe ne peut
excéder six mois pour les véhicules ne bénéficiant pas de la
suspension de la taxe à l'occasion du dépôt provisoire du
permis de circulation.

ARTICLE 25

Les délais de reprise, prévus par les articles 19 à 24 du
présent code, sont applicables aux pénalités liquidées sur le
principal de l'impôt .

ARTICLE 26

Nonobstant les délais prévus par les articles 19 et 20 du
présent code, le contrôle peut porter sur des périodes prescrites
ayant une incidence sur l'assiette ou le montant de l'impôt dû
au titre des périodes non prescrites, et ce, notamment par
l’imputation de déficits reportés, d’amortissements différés ou
de crédits d'impôt.

Toutefois, ce contrôle ne peut, en aucun cas, aboutir à la
réclamation d'un impôt supplémentaire au titre des périodes
prescrites.

ARTICLE 27

La prescription est interrompue par la notification des
résultats de la vérification fiscale ou par la reconnaissance
de la dette. Toutefois, et en ce qui concerne les taxes dues
sur les moyens de transport, la prescription est interrompue
par la notification du procès-verbal constatant l'infraction.
La dite notification tient lieu de notification des résultats de
la vérification fiscale.

Section V
Droit de restitution des sommes perçues en trop
ARTICLE 28

L'action en restitution des sommes perçues en trop doit
intervenir dans un délai maximum de trois ans à compter de la
date à laquelle l'impôt est devenu restituable conformément à
la législation fiscale et au plus tard, dans un délai de cinq ans à
compter de la date du recouvrement. Toutefois, le délai de cinq
ans n'est pas applicable lorsque l'impôt est devenu restituable
en vertu d'un jugement ou d’un arrêt de justice.

ARTICLE 29

L'action en restitution est introduite au moyen d'une
demande écrite motivée à déposer contre récépissé, auprès
des services compétents de l'administration fiscale. Les dits
services sont tenus de donner suite à la demande en
restitution, dans un délai maximum de six mois à compter de
la date de son dépôt . Le refus total ou partiel de la demande
en restitution doit être motivé. Le défaut de réponse, dans le
délai fixé par le présent article, est considéré comme un refus
implicite de la demande en restitution.

ARTICLE 30

Les services de l'administration fiscale instruisent les
demandes en restitution selon des modalités fixées par
arrêté du Ministre des Finances .

ARTICLE 31

La restitution des sommes perçues en trop ne peut être
accordée qu'au contribuable ayant déposé toutes ses
déclarations fiscales échues et non prescrites à la date du
dépôt de la demande en restitution.

Les services de l'administration fiscale procèdent au
contrôle nécessaire en vue de s'assurer du bien fondé de la
demande en restitution. Ce contrôle ne fait pas obstacle à la
vérification approfondie de la situation fiscale prévue pa
l'article 38 du présent code.

ARTICLE 32

La restitution de la taxe sur la valeur ajoutée s'effectue,
dans les cas prévus aux alinéas 1, 2, 3, 3 bis et 4 du
paragraphe I de l'article 15 du code de la taxe sur la valeur
ajoutée, directement par le receveur des finances après visa
de la demande en restitution par les services compétents de
l'administration fiscale. Ce visa doit intervenir dans un délai
ne dépassant pas quatre vingt dix jours à compter de la date
du dépôt de la demande en restitution, ce délai est réduit à
trente jours pour le crédit de la taxe sur la valeur ajoutée
provenant de l'exportation, des ventes en suspension de la
taxe ou de la retenue à la source de ladite taxe .

Les sommes indûment restituées donnent lieu, en sus
des pénalités prévues par les articles 81 et 82 du présent
code, à l'application d’une pénalité de 0,75% par mois ou
fraction de mois à compter de la date de la restitution et
jusqu’à la fin du mois au cours duquel a eu lieu le paiement
de ces sommes ou la reconnaissance de la dette ou la
notification des résultats de la vérification fiscale.

ARTICLE 33

La restitution des sommes perçues en trop s'effectue
après déduction des créances fiscales constatées dans les
écritures du receveur des finances à la charge de la
personne ayant demandé la restitution ou de son ayant
cause, même si ces créances sont encore partiellement ou
totalement litigieuses.

ARTICLE 34

Le contribuable bénéficie d'un intérêt de restitution au
taux de 0,75% des sommes indûment perçues en vertu d'une
taxation d'office liquidé par mois ou fraction de mois écoulé
à compter de la date de son recouvrement et jusqu'à la date
de la décision de restitution.

ARTICLE 35

La restitution des sommes perçues en trop s'effectue par
prélèvement direct sur les recettes au titre de l'impôt ou des
pénalités objet de la restitution.

CHAPITRE II

PROCEDURES DE LA VERIFICATION FISCALE
ARTICLE 36
La vérification fiscale prend la forme d'une vérification
préliminaire des déclarations, actes et écrits détenus par

l'administration fiscale ou d'une vérification approfondie de
la situation fiscale du contribuable.

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1879

>
Section I
Vérification préliminaire des déclarations,
actes et écrits
ARTICLE 37

La vérification préliminaire des déclarations, actes et
écrits détenus par l'administration fiscale s'effectue sur la
base des éléments y figurant et de tous documents et
renseignements dont dispose l'administration.

La vérification préliminaire n'est pas subordonnée à la
notification d'un avis préalable et ne fait pas obstacle à la
vérification approfondie de la situation fiscale.

Section II
Vérification approfondie de la situation fiscale
ARTICLE 38

La vérification approfondie de la situation fiscale porte
sur tout ou partie de la situation fiscale du contribuable; elle
s'effectue sur la base de la comptabilité pour le contribuable
soumis à l'obligation de tenue de comptabilité et dans tous
les cas sur la base de renseignements, de documents ou de
présomptions de fait ou de droit .

L'administration fiscale ne peut procéder à une nouvelle
vérification approfondie du même impôt et pour la même
période que lorsqu'elle dispose de renseignements touchant
à l'assiette et à la liquidation de l'impôt et dont elle n'a pas
eu connaissance précédemment.

ARTICLE 39

Les opérations de vérification approfondie de la situation
fiscale font obligatoirement l'objet d'une notification d'un
avis préalable. L'avis est notifié au contribuable à son
domicile réel ou élu déclaré à l'administration fiscale, et ce,
conformément aux procédures prévues par l'article 10 du
présent code.

L'avis de vérification approfondie doit comporter, en sus
des indications relatives au service chargé de la vérification
et de son cachet, la mention expresse du droit du
contribuable de se faire assister durant le déroulement de la
vérification et la discussion de ses résultats par une
personne de son choix ou de se faire représenter à cet effet
par un mandataire conformément à la loi. L'avis doit
préciser, en outre, les impôts et la période concernés par la
vérification, l'agent ou les agents qui en sont chargés ainsi
que la date du commencement de la vérification qui doit
s'écarter de quinze jours au moins de la date de la
notification de l'avis.

L'administration fiscale peut différer, à son initiative ou à
la demande écrite du contribuable, le commencement de la
vérification pour une durée ne dépassant pas soixante jours.

ARTICLE 40

La vérification approfondie de la situation fiscale se déroule
dans les locaux de l'entreprise. La vérification peut avoir lieu
dans les bureaux de l'administration fiscale sur demande écrite
de l'entreprise ou à l'initiative de l’administration fiscale en cas
de nécessité, dans ce cas, les échanges des registres et
documents se font contre récépissés.

La durée effective maximale de la vérification approfondie
de la situation fiscale est fixée à six mois lorsque la vérification
s'effectue sur la base d'une comptabilité tenue conformément à
la législation en vigueur et à une année dans les autres cas.

La durée de la vérification approfondie est calculé à
compter de la date de son commencement mentionnée dans
l'avis de la vérification jusqu'à la notification des résultats
de la vérification prévue par l'article 43 du présent code.

Toutefois, lorsque la vérification est différée, son
commencement effectif est constaté par un procès-verbal établi
conformément aux modalités prévues par les articles 71 et 72
du présent code .

Ne sont pas prises en compte pour le calcul de cette
durée, les interruptions de la vérification intervenues pour
des motifs attribués au contribuable ou à l'administration et
ayant fait l’objet de correspondances sans que la durée
totale de ces interruptions puisse excéder soixante jours .

ARTICLE 41

L'administration fiscale peut demander des renseignements,
éclaircissements ou justifications en rapport avec la vérification.
Lorsque la demande est écrite, le contribuable doit y répondre
par écrit, dans un délai ne dépassant pas dix jours à compter de
la date de la notification ou de la remise directe de la demande
de l'administration fiscale; le retard dans la réponse aux
demandes de l'administration fiscale n'est pas pris en compte
pour le calcul de la durée de la vérification approfondie de la
situation fiscale. Ce délai est porté à quinze jours dans les cas où
la production des renseignements, éclaircissements ou justi
fications demandés nécessite l’obtention d’informations auprès
d’une entreprise établie à l'étranger et ayant un lien avec
l’entreprise à qui la demande a été adressée.

Section IT
Dispositions communes
ARTICLE 42

Le contribuable peut se faire assister, durant le déroulement
de la vérification fiscale et la discussion de ses résultats, par
une personne de son choix ou se faire représenter à cet effet,
par un mandataire conformément à la loi.

ARTICLE 43

L'administration fiscale notifie au contribuable, par écrit,
les redressements relatifs à sa situation fiscale. La notification
s'effectue conformément aux procédures prévues par l'article
10 du présent code.

La notification comporte notamment :
- la nature de la vérification fiscale dont a fait l'objet le
contribuable;

- les chefs de redressements et la méthode retenue pour
l'établissement des nouvelles bases d'imposition ;

- le montant de l'impôt exigible ou les rectifications du
crédit d'impôt, du report déficitaire et des amortissements
régulièrement différés;

- les pénalités exigibles;

- l'invitation du contribuable à formuler ses observations,
oppositions et réserves relatives aux résultats de la vérification,
dans un délai de trente jours à compter de la date de la
notification.

ARTICLE 44

Le contribuable doit répondre par écrit aux résultats de
la vérification fiscale, dans un délai de trente jours à
compter de la date de la notification.

Page 1880

=. <

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
ARTICLE 45

L'acquiescement du contribuable à tout ou partie des
résultats de la vérification fiscale s'effectue par la souscription
d'une déclaration rectificative et d'une reconnaissance de dette.

ARTICLE 46

L'administration fiscale peut procéder à une réduction
ou à un rehaussement des résultats de la vérification fiscde,
et ce, pour réparer les erreurs matérielles relatives à
l'imposition ou lorsqu'elle dispose de renseignements
touchant à l'assiette ou à la liquidation de l'impôt et dont
elle n'a pas eu connaissance précédemment.

La demande de réduction des résultats de la vérification
fiscale est présentée selon le cas au tribunal de première
instance ou à la cour d'appel chargée de l'affaire tant qu'un
jugement définitif la concernant n'est pas prononcé.

La demande de rehaussement des résultats de la vérification
fiscale est présentée au tribunal de première instance chargé de
l'affaire tant qu'un jugement de première instance la concernant
n'est pas prononcé.

Le rehaussement des résultats de la vérification fiscale
s'effectue, après le prononcé du jugement de première
instance, par arrêté de taxation d'office tout en observant les
procédures prévues par les articles 43 et 44 du présent code.

CHAPITRE III
TAXATION D'OFFICE
ARTICLE 47

La taxation est établie d'office en cas de désaccord entre
l'administration fiscale et le contribuable sur les résultats de la
vérification fiscale préliminaire ou approfondie prévues par
l'article 36 du présent code, ou lorsque ces résultats n'ont pas
fait l'objet d'une réponse écrite dans le délai prévu par l'article
44 du présent code.

La taxation est également établie d'office, en cas de
défaut de dépôt par le contribuable, des déclarations fiscales
et des actes prescrits par la loi pour l'établissement de
l'impôt, et ce, dans un délai maximum de trente jours à
compter de la date de sa mise en demeure, conformément
aux procédures prévues par l'article 10 du présent code.

ARTICLE 48

La taxation est établie d'office dans le cas prévu par le
deuxième paragraphe de l'article 47 du présent code, sur la
base de présomptions de droit ou de fait ou sur la base des
sommes portées sur la dernière déclaration, et ce, avec un
minimum d'impôt non susceptible de restitution de 50 dinars
par déclaration. Dans ce cas, la taxation d'office ne fait pas
obstacle à la vérification approfondie de la situation fiscale.

ARTICLE 49

Dans le cas prévu par le deuxième paragraphe de l'article
47 du présent code, la taxation est établie nonobstant les
procédures prévues par les articles 43 et 44 du présent code.

ARTICLE 50

La taxation d'office prévue par l'article 47 du présent code,
est établie au moyen d'un arrêté motivé du Ministre des Finances
ou de la personne déléguée par le Ministre des Finances à cet

effet, et ce, sur la base des résultats de la vérification fiscale et de
la réponse y afférente du contribuable si elle existe. L'arrêté de
taxation d'office comporte les indications suivantes:

- les services de l'administration fiscale ayant procédé à
la vérification fiscale;

- la méthode d'imposition retenue;
- les fondements juridiques de l'arrêté ;
- les nom, prénoms et grade des vérificateurs ;

- la date du commencement de la vérification approfondie
et de son achèvement ainsi que le lieu de son déroulement ;

- les années et les impôts concernés par la vérification
fiscale;

- le montant de l'impôt exigible et des pénalités y
afférentes ou les rectifications du crédit d'impôt, du report
déficitaire et des amortissements régulièrement différés ;

- la recette des finances auprès de laquelle seront
constatées les sommes exigibles;

- l'information du contribuable de son droit de s'opposer
à l'arrêté de taxation d'office devant le tribunal de première
instance territorialement compétent et le délai imparti pour
cette action;

- l'information du contribuable de la possibilité de suspendre
l'exécution de l'arrêté de taxation d'office conformément aux
dispositions de l'article 52 du présent code.

ARTICLE 51

L'arrêté de taxation d'office est notifié au contribuable
conformément aux procédures prévues par l'article 10 du
présent code. Le contribuable peut s'opposer à cet arrêté
conformément aux dispositions de l'article 55 du présent code.

ARTICLE 52

L'arrêté de taxation d'office est exécutoire nonobstant
les actions en opposition y afférentes. L'exécution de
l'arrêté est suspendue par le paiement de 30% du montant
de l'impôt en principal ou par la production d'une caution
bancaire pour le même montant, et ce, dans un délai de
soixante jours à compter de la date de la notification.

Le montant de l'impôt objet de la caution bancaire est
recouvrable auprès de l'établissement bancaire à l'expiration
d'une année à compter de la date de la notification de
l'arrêté de taxation. L'établissement bancaire garant ne peut,
dans ce cas, opposer aux services du recouvrement, la
poursuite des biens du contribuable.

Sont exclus de la suspension de l'exécution, l'impôt en
principal et les pénalités administratives exigibles en
matière de retenue de l'impôt à la source.

TITRE II
DROITS DE RECOURS JURIDICTIONNELS
EN MATIERE FISCALE
CHAPITRE PREMIER
CONTENTIEUX DE L'ASSIETTE DE L'IMPOT
Section I
Procédures devant les tribunaux de première instance
ARTICLE 53

Le contentieux de l'assiette couvre les recours visés à
l'article 54 du présent code et relatifs à l'impôt en principal
et aux pénalités y afférentes prévues par les articles 81 à 86
du présent code.

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1881

>
ARTICLE 54

Les tribunaux de première instance sont compétents
pour statuer, en premier ressort, sur les recours portant
oppositions contre les arrêtés de taxation d'office ou relatifs
à la restitution de l'impôt.

ARTICLE 55

Le recours, formé contre les services de l'administration
fiscale, est porté devant le tribunal de première instance
dans la circonscription de laquelle se trouve le service de
l’administration fiscale en charge du dossier, et ce, dans un
délai ne dépassant pas soixante jours à compter de la date
de la notification de l’arrêté de taxation d'office ou de
l'expiration du délai imparti pour donner suite à la demande
en restitution, et ce, au moyen d'une requête écrite, établie
par le contribuable ou par un mandataire désigné à cet effet
conformément à la loi et comportant les mentions prévues
par le code de procédure civile et commerciale; une copie
de cette requête, accompagnée des pièces justificatives, est
signifiée aux services de l'administration fiscale.

ARTICLE 56

Les dispositions du code de procédure civile et commerciale
sont applicables aux recours visés à l'article 54 du présent code
lorsqu'elles ne sont pas contraires aux dispositions particulières
du présent code.

ARTICLE 57

Le contribuable peut poursuivre le déroulement de
l'instance par lui-même ou par un mandataire désigné à cet
effet conformément à la loi; l'administration est représentée
pendant le déroulement de l'instance, par des agents
habilités à cet effet, sans pouvoir spécial.

ARTICLE 58

L'administration fiscale peut notifier les ajournements et
significations relatifs aux recours prévus par l'article 54 du
présent code ainsi que les jugements et arrêts y afférents par
ses agents, par les porteurs de contraintes ou par les
huissiers-notaires.

ARTICLE 59

Le délai de comparution à l’audience fixé pour l'affaire
ne doit pas être inférieur à trente jours à compter de la date
de la signification à l’administration d’une copie de la
requête introductive d’instance.

ARTICLE 60

Le président du tribunal remet l'affaire au juge rapporteur
qui fait de son mieux pour rapprocher les points de vues de
l'administration et du contribuable.

Le contribuable peut se faire assister durant l'audience
de conciliation par une personne de son choix ou se faire
représenter, à cet effet, par un mandataire conformément à
la loi.

En cas d'absence du représentant de l'administration ou
du contribuable, l'audience est ajournée une seule fois.

Lorsque le contribuable et l'administration conviennent d'un
arrangement, le juge rapporteur leur fixe un délai pour le
concrétiser par la signature d'un procès-verbal de conciliation.
L'affaire est classée sur présentation par l'une des parties des
justificatifs de concrétisation de la conciliation.

Le juge rapporteur établit, en tout état de cause, un
rapport détaillé de ses travaux et les résultats auxquels il est
parvenu qu'il remet au président du tribunal.

ARTICLE 61

La phase de conciliation ne peut dépasser quatre vingt dix
jours à compter de la date de la première audience. Le
président du tribunal peut proroger cette période de trente jours
au maximum à la demande motivée du juge rapporteur .

ARTICLE 62

Dans les litiges relatifs aux droits d'enregistrement ou à
l'impôt sur le revenu au titre de la plus-value immobilière,
le tribunal ordonne d'office une expertise pour évaluer la
valeur vénale des immeubles, des droits immobiliers et des
fonds de commerce cédés.

ARTICLE 63

Les audiences sont publiques sauf si le tribunal chargé
de l'affaire décide de les tenir à huit clos sur demande
motivée du contribuable ou de son mandataire désigné à cet
effet conformément à la loi.

L'administration fiscale ne peut joindre au dossier de
l'affaire des documents comportant des renseignements
précis sur les activités des personnes non parties au proc!
Toutefois, elle peut joindre au dossier des renseignements
les concernant, sous forme de moyennes de chiffres
d'affaires, de revenus ou de bénéfices sans révéler leur
identité.

L'interdiction prévue au deuxième paragraphe du
présent article ne s'applique pas aux renseignements dont la
publication est autorisée par la loi.

ARTICLE 64

Les moyens de preuve prévus par les numéros 3 et 5 de
l'article 427 du code des obligations et des contrats ne
peuvent être admis par le tribunal pour prouver les
allégations des parties relatives à l'affaire .

ARTICLE 65

Le contribuable taxé d'office ne peut obtenir la décharge
ou la réduction de l'impôt porté à sa charge qu'en apportant
la preuve de la sincérité de ses déclarations, de ses
ressources réelles ou du caractère exagéré de son
imposition.

ARTICLE 66

En cas d’introduction de modifications nécessitant une
nouvelle liquidation des sommes à payer ou restituables, le
tribunal peut se faire assister par l'administration fiscale
pour établir cette nouvelle liquidation ou désigner, à la
demande du contribuable, un expert à cet effet .

Section II

De l'appel

ARTICLE 67

Les jugements du tribunal de première instance rendus
dans les recours prévus par l'article 54 du présent code, sont
susceptibles d'appel devant la cour dappel territorialement
compétente, dans un délai de trente jours à compter de la
date de la signification du jugement.

L'appel est interjeté au moyen d'une requête écrite
rédigée par l'appelant ou par un mandataire désigné à cet
effet conformément à la loi.

L'appel interjeté contre les jugements de première instance
rendus dans les recours relatifs à la taxation d'office n’est pas

Page 1882

Le

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
suspensif de l'exécution de ces jugements. Toutefois, les
sommes recouvrées dans le cadre de l'exécution de l'arrêté de
taxation d'office ne peuvent être restituées qu'en vertu de
jugements passés en la force de la chose jugée.

ARTICLE 68

Les dispositions des articles 56, 57, 58 et 63 à 66 du
présent code sont applicables à l'appel.

Section IT
De la cassation

ARTICLE 69

Le recours en cassation contre les arrêts des cours d’appel,
rendus dans les recours prévus par l'article 54 du présent code,
s’effectue conformément aux procédures prévues par la loi
organique relative au Tribunal Administratif et par les lois qui
l'ont modifiée ou complétée.

CHAPITRE II
CONTENTIEUX FISCAL PÉNAL
Section I
Constatation des infractions fiscales pénales
ARTICLE 70

Les infractions à la législation fiscale autres que celles
prévues aux articles 81 à 85 et à l'article 88 du présent code,
sont constatées par des procès-verbaux établis par les
agents de l'administration fiscale et autres agents habilités à
verbaliser en matière des infractions fiscales pénales. Ces
agents sont également habilités à constater les infractions
visées par les articles 180 et 181 du code pénal et relatives à
la contrefaçon des timbres, sceaux ou marques fiscaux ou à
leur réutilisation.

ARTICLE 71

Les procès-verbaux relatifs aux infractions fiscales
pénales sont établis par deux agents assermentés ayant
constaté personnellement et directement les faits qui
constituent l'infraction, ces procès-verbaux font foi jusqu’à
preuve du contraire.

ARTICLE 72

Le procès-verbal constatant l'infraction doit mentionner
les indications suivantes :

1- la date, l'heure et le lieu du procès-verbal ;
2- la nature de l'infraction commise ;

3- les nom, prénoms et profession du contrevenant lorsque
celui-ci est une personne physique ou la raison sociale et
l'adresse lorsque le contrevenant est une personne morale;

4- les procédures afférentes aux saisies opérées avec
description des documents, marchandises et objets saisis;

5- la signature du contrevenant ou de son représentant
ayant assisté à l'établissement du procès-verbal ou la mention,
selon le cas, de son absence ou de son refus de signer;

6- le cachet du service dont relèvent les agents
verbalisateurs et les nom, prénoms et signature de ces
agents.

ARTICLE 73

Les procès-verbaux constatant les infractions fiscales
pénales sont inscrits, dans un ordre numérique ininterrompu,
sur des registres spéciaux ouverts à cet effet par
l'administration fiscale. Cette inscription doit mentionner

pour chaque procès-verbal, en sus des indications prévues par
l'article 72 du présent code, les procédures contentieuses ou
transactionnelles observées et leur iss

Section II
Poursuite et transaction
des infractions fiscales pénales
ARTICLE 74

Le Ministre des Finances ou la personne déléguée par le
Ministre des Finances à cet effet, parmi les personnes ayant la
qualité de chef d'administration centrale ou régionale des
impôts, met en mouvement l'action publique et transmet les
procès-verbaux dûment établis au procureur de la république
auprès du tribunal compétent.

Pour les infractions fiscales pénales passibles d'une
peine corporelle, l'action publique est mise en mouvement
après avis d'une commission dont la composition, les
attributions et les modalités de fonctionnement sont fixées
par décret.

ARTICLE 75

Les agents de l'administration fiscale peuvent suivre
devant les tribunaux, sans pouvoir spécial, les affaires
pénales dépendant des services fiscaux dont ils relèvent ; ils
peuvent aussi, accomplir tout acte relevant habituellement
des attributions des huissiers-notaires ou recourir à cet effet,
aux services des porteurs de contraintes.

ARTICLE 76

Sous réserves des dispositions de l'article 25 du présent
code, la poursuite des infractions fiscales pénales se prescrit
après trois ans à compter de la date de l'infraction .

La prescription est interrompue, pour les infractions
fiscales pénales, par la notification du procès-verbal constatant
l'infraction.

ARTICLE 77

Les tribunaux de première instance sont compétents pour
statuer, en premier ressort, sur toutes les affaires relatives aux
infractions fiscales pénales prévues par le présent code .

ARTICLE 78

L'administration fiscale peut transiger pour les infractions
fiscales pénales dont la constatation ou la poursuite lui

incombe, avant qu'un jugement définitif y afférent ne soit
prononcé, et ce, à l'exclusion des infractions visées à l'article
102 du présent code et aux articles 180 et 181 du code pénal.

ARTICLE 79

La transaction prévue par l'article 78 du présent code,
s'effectue sur la base d'un tarif fixé par arrêté du Ministre
des Finances et après la régularisation, par le contrevenant,
de sa situation fiscale.

ARTICLE 80

La poursuite des infractions fiscales pénales se prescrit
et l'action publique y afférente s'éteint par la transaction.
TITRE INT
SANCTIONS FISCALES
CHAPITRE PREMIER
SANCTIONS FISCALES ADMINISTRATIVES
ARTICLE 81

Tout retard dans le paiement de tout ou partie de l'impôt
entraîne l'application d’une pénalité de retard liquidée au
taux de 0,75% du montant de l’impôt par mois ou fraction

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1883

>
de mois de retard, lorsque l'impôt exigible est acquitté
spontanément et sans l’intervention préalable des savices
du contrôle fiscal.

ARTICLE 82

La pénalité de retard prévue par l’article 81 du présent
code est portée lorsque le retard dans le paiement de
l’impôt est constaté suite à l’intervention des services du
contrôle fiscal à :

- 1 % en cas de paiement de l'impôt exigible dans un délai
maximum de trente jours à compter de la date de la
reconnaissance de dette prévue par l’article 45 du présent code
et à condition que la reconnaissance de dette intervienne avant
l'achèvement de la phase de la conciliation judiciaire prévue
par l'article 60 du présent code;

- 1,25% dans les autres cas.
ARTICLE 83

Est punie d’une pénalité égale au montant des retenues non
effectuées ou insuffisamment effectuées, toute personne qui n'a
pas retenu l'impôt à la source conformément à la législation
fiscale en vigueur ou qui l'a retenu d'une manière insuffisante.

Cette pénalité est doublée en cas de récidive dans une
période de deux ans.

ARTICLE 84

Le défaut d’acquittement du droit de timbre ou son
acquittement d'une manière insuffisante, donne lieu à l’application
d’une pénalité égale au montant du droit non acquitté, et ce, en sus
du paiement du droit en principal .

ARTICLE 85

Le défaut de déclaration, dans les délais impartis, des
revenus et bénéfices exonérés de l’impôt sur lerevenu et de
l’impôt sur les sociétés ou soumis à une retenue à la source
libératoire de l’impôt, donne lieu à l’application de la
pénalité de retard prévue par l’article 81 du présent code,
comme si ces revenus et bénéfices étaient soumis à l'impôt.

Le retard est calculé conformément aux dispositions de
l’article 87 du présent code.

Toutefois, ce retard est calculé, pour les entreprises
bénéficiaires du régime fiscal de l'exportation totale, à
compter du premier jour du quatrième mois suivant celui au
cours duquel prend fin le délai imparti pour la déclaration
des revenus et bénéfices.

ARTICLE 86

Le minimum de la pénalité de retard prévue par les
articles 81, 82 et 85 du présent code est fixé à cinq dinars.
Ce minimum est dû même en l'absence de montant d'impôt
exigible.

ARTICLE 87

Le retard dans le paiement de l’impôt est calculé à partir
du premier jour suivant l'expiration du délai légal imparti
pour le paiement et jusqu’à la fin du mois au cours duquel
est intervenu le paiement de l’impôt, la reconnaissance de
dette ou la notification des résultats de la vérification
fiscale.

Toutefois, le retard dans le paiement des droits
d'enregistrement dus sur les jugements et arrêts est calculé,
à compter du premier jour du deuxième mois suivant celui

au cours duquel les parties au procès ont reçu la notification
par le receveur des finances du montant des droits exigibles
sur le jugement ou l'arrêt.

ARTICLE 88

Toute créance fiscale constatée dans les écritures du
receveur des finances, donne lieu à l’application d’une
pénalité de retard liquidée au taux de 1% par mois ou
fraction de mois de retard du montant de la créance en
principal .

Le retard est calculé à partir du premier jour qui suit
l'expiration d'un délai de quatre vingt dix jours à compter de la
date de la signature par le contribuable de la reconnaissance de
dette ou de la notification de l'arrêté de taxation d'office ou
d'un jugement ou d'un arrêt de justice et jusqu'à la fin du mois
au cours duquel est intervenu le paiement de l'impôt.

CHAPITRE II
SANCTIONS FISCALES PENALES
Section I

Sanctions fiscales pénales en matière de déclaration

et de paiement de l’impôt

ARTICLE 89

Est punie d’une amende de 100 dinars à 10000 dinars, en
sus des pénalités prévues par les articles 81 à 86 du présent
code, toute personne qui ne dépose pas une déclaration ou ne
produit pas un acte ou un document dans les délais prescrits
par la législation fiscale.

Cette amende n'est pas applicable lorsque le contribuable
régularise sa situation avant l'intervention des services de
l'administration fiscale.

ARTICLE 90

Sous réserve des dispositions de l’article 92 du présent
code, est punie, en cas de récidive dans une période de cinq
ans, d’une amende de 1000 dinars à 50000 dinars, toute
personne qui ne produit pas à l'administration fiscale, dans
un délai de soixante jours à compter de sa mise en demeure,
les déclarations, actes et documents dont la production est
prescrite par la législation fiscale, et ce, en sus des pénalités
prévues par les articles 81 à 86 du présent code.

ARTICLE 91

Tout renseignement non fourni dans les déclarations,
actes et documents s à l’article 89 du présent code ou
fourni d’une manière incomplète ou inexacte donne lieu à
l'application d’une amende de 10 dinars par renseignement.

ARTICLE 92

Est punie d’un emprisonnement de seize jours à trois
ans et d’une amende de 1000 dinars à 50000 dinars, toute
personne qui, ayant facturé la taxe sur la valeur ajoutée, le
droit de consommation ou autres impôts indirects dus sur le
chiffre d'affaires ou ayant retenu l’impôt à la source , n’a
pas procédé au paiement des sommes dues au trésor dans
un délai de six mois à compter du premier jour qui suit
l’expiration du délai imparti pour leur paiement, et ce, en
sus du paiement de l'impôt en principal et des pénalités
prévues par les articles 81 à 86 du présent code.

ARTICLE 93

Est punie d’une amende égale à 200% du montant de
l'impôt exigible toute personne qui s’est abstenue de payer
les impôts dus sur les moyens de transport routier.

Page 1884

«

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
En outre, le non collement sur le pare-brise des
véhicules automobiles de la partie adhésive de la marque
relative au paiement de la taxe de circulation ou la non
présentation de la partie cartonnée de la marque y afférente,
donne lieu à l'application d’une amende de 20 dinars.

Les papiers du véhicule au titre duquel l'infraction a été
commise, peuvent être saisis en garantie du paiement des
droits et pénalités exigibles ; la mainlevée de la saisie est
donnée après paiement des sommes exigibles, consignation
de ces sommes auprès d’un comptable public ou sur
production d’une caution bancaire à ce titre .

Section II
Sanctions fiscales pénales en matière
de factures et de titres de mouvement

ARTICLE 94

Est punie d’un emprisonnement de seize jours à trois
ans et d’une amende de 1000 dinars à 50000 dinars :

- toute personne tenue, en vertu de la législation fiscale,
d'établir des factures au titre des ventes ou des prestations
de services qui s'abstient d'établir des factures ou qui établit
des factures comportant des montants insuffisants. Dans ce
cas, la même sanction est applicable à l’acheteur lorsqu'il
est légalement tenu d’établir des factures au titre de ses
ventes ou de ses prestations de services ;.

- toute personne qui établit ou utilise des factures portant
sur des ventes ou des prestations de services fictives, dans le
but de se soustraire totalement ou partiellement au paiement de
l'impôt ou de bénéficier d'avantages fiscaux ou de restitution
d'impôt.

ARTICLE 95

Est punie d’une amende de 250 dinars à 10000 dinars
toute personne qui établit des factures sans l'observation
des dispositions du paragraphe II de l’article 18 du code de
la taxe sur la valeur ajoutée. Cette amende s’applique par
infraction constatée, et ce, indépendamment du nombre de
factures objet de l’infraction.

L’amende prévue par le paragraphe premier de présent
article s’applique à toute personne qui ne déclare pas au
bureau de contrôle des impôts compétent, l'identité et
adresses de ses fournisseurs en factures.

Est punie d’une amende de 250 dinars, toute personne
qui transporte des marchandises non accompagnées de
factures ou de documents en tenant lieu, au sens de l’article
18 du code de la taxe sur la valeur ajoutée, ou non
accompagnées de titres de mouvement prescrits par la
législation fiscale.

Les amendes prévues au présent article sont doublées en
cas de récidive dans une période de deux ans .

ARTICLE 96

Est punie d’une amende de 1000 dinars à 50000 dinars,
toute personne qui procède à l'impression de factures non
numérotées ou numérotées dans une série irrégulière ou
interrompue.

Est punie d’une amende de 50 dinars à 1000 dinars par
facture, toute personne qui utilise des factures non
numérotées ou numérotées dans une série irrégulière ou
interrompue.

Les amendes visées au présent article sont doublée en
cas de récidive dans une période de deux ans.

Section III
Sanctions fiscales pénales en matière de comptabilité
et de communication de renseignements
à l’administration fiscale

ARTICLE 97

Est punie d’une amende de 100 dinars à 10000 dinars,
toute personne qui ne tient pas de comptabilité, registres ou
répertoires prescrits par la législation fiscale ou qui refuse
de les communiquer aux agents de l’administration fiscale
ou qui les détruit avant l'expiration de la durée légale
impartie pour leur conservation.

En cas de récidive dans une période de cinq ans, le
contrevenant soumis à l’impôt selon le régime réel est puni
d’un emprisonnement de seize jours à trois ans et d’une
amende de 1000 dinars à 50000 dinars.

ARTICLE 98

Est punie d’un emprisonnement de seize jours à trois ans
et d’une amende de 1000 dinars à 50000 dinars, toute
personne qui tient une double comptabilité ou utilise des
documents comptables, registres ou répertoires falsifiés, dans
le but de se soustraire totalement ou partiellement au
paiement de l'impôt ou de bénéficier d'avantages fiscaux ou
de restitution d'impôt.

ARTICLE 99

Sont punis d’un emprisonnement de seize jours à trois
ans et d’une amende de 1000 dinars à 50000 dinars, en sus
du retrait de l’autorisation d’exercer, les agents d’affaires,
conseils fiscaux, experts et toutes autres personnes qui font
profession indépendante de tenir ou d'aider à la tenue de
comptabilité et qui ont sciemment établi ou aidé à établir de
faux comptes ou de faux documents comptables dans le but
de minorer l’assiette de l’impôt ou l’impôt lui-même. Ces
personnes sont, en outre, tenues solidairement avec leurs
clients du paiement du principal de l'impôt et des pénalités
y afférentes éludés par leurs agissements.

La même peine est applicable aux personnes chargées de
réaliser ou de mettre en place les systèmes ou applications
informatiques relatifs à la tenue de comptabilité ou à
l'établissement des déclarations fiscales au cas où elles
accomplissent les faits prévus au paragraphe premier du
présent article.

ARTICLE 100

Quiconque manque aux dispositions des articles 16 et
17 du présent code, est puni d’une amende de 100 dinars à
1000 dinars majorée d'une amende de 10 dinars par
renseignement non communiqué ou communiqué d’une
manière inexacte ou incomplète.

L’infraction peut être constatée par intervalle de quatre
vingt dix jours à compter de la précédente constatation et
donne lieu à l’application de la même amende.

Section IV
Sanctions fiscales pénales en matière de fraude fiscale

ARTICLE 101

Est punie d’un emprisonnement de seize jours à trois
ans et d’une amende de 1000 dinars à 50000 dinars toute
personne qui a :

- simulé des situations juridiques, produit des documents
falsifiés ou dissimulé la véritable nature juridique d’un acte ou
d’une convention dans le but de bénéficier d'avantages fiscaux,
de la minoration de l'impôt exigible ou de sa restitution;

- accompli des opérations emportant transmission de
biens à autrui dans le but de ne pas acquitter les dettes
fiscales ;

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1885

>
©

- majoré un crédit de taxe sur la valeur ajoutée ou de
droit de consommation ou minoré le chiffre d'affaires dans
le but de se soustraire au paiement de ladite taxe ou dudit
droit ou de bénéficier de la restitution de la taxe ou du droit.
La sanction s’applique dans les cas où la minoration ou la
majoration excède 30% du chiffre d’affaires ou du crédit
d'impôt déclaré.

Section V
Sanctions fiscales pénales diverses

ARTICLE 102

Les sanctions prévues par l’article 254 du code pénal
s’appliquent à tout contrevenant à l'obligation du respect du
secret professionnel prévu par l’article 15 du présent code.

ARTICLE 103

Est puni d’une amende de 100 dinars à 1000 dinars tout
contrevenant aux obligations prévues par les articles 85, 98
et 99, par le paragraphe premier de l’article 100, et par les
articles 101 et 135 du code des droits d'enregistrement et de
timbre . Le contrevenant est, dans ces cas, personnellement
responsable du paiement des droits et pénalités exigibles.

Est puni d'une amende de 100 dinars à 1000 dinars, tout
contrevenant aux dispositions des articles 96 et 97 du code
des droits d'enregistrement et de timbre.

ARTICLE 104

Est punie d’une amende de 1000 dinars à 50000 dinars
toute personne qui a commis l’un des faits craprès relatifs à
la fiscalité des produits figurant aux numéros 22-03 à 22-08
du tarif des droits de douane :

- la fabrication de ces produits et leur conditionnement
dans le même local en contravention à la législation fiscale;

- l'exploitation des locaux pour l'entreposage de ces
produits sans l’obtention de l’autorisation préalable ou sans
la production de la caution bancaire ou en cas de production
d’une caution bancaire insuffisante, et ce, en contravention
à la législation fiscale ;

- l'utilisation de machines pour la fabrication de ces
produits par distillation, non fermés ou non scellés par
les services de l'administration fiscale ou leur
utilisation en cas d’impossibilité de leur scellement ou
de leur fermeture pour des raisons techniques, sans la
présence des agents de l'administration fiscale à œ
habilités;

- l'extraction de ces produits et leur dénaturation sans la
présence des agents de l'administration fiscale à ce
habilités, et ce, en contravention à la législation fiscale.

L'amende est doublée en cas de récidive dans une
période de deux ans.

ARTICLE 105

Est punie d’une amende de 100 dinars à 5000 dinars
toute personne qui refuse de délivrer une attestation au titre
des sommes retenues à la source.

Est punie d'une amende de 50 dinars toute personne qui a :

- procédé à la vente des timbres et marques fiscaux sans
y être autorisée. Dans ce cas, les timbres et marques objet
de la contravention sont saisis ;

- manqué à l'obligation de présenter au receveur des
finances les registres, prescrits aux notaires et aux
huissiers-notaires, dans le délai prévu par l’article 88 du
code des droits d’enregistrement et de timbre;

- manqué à l'obligation de port par le véhicule utilisant
le gaz du pétrole liquide, de la marque prescrite par la
législation fiscale.

ARTICLE 106

Les tribunaux peuvent ordonner la publication intégrale
ou par extraits des jugements et arrêts prononcés en matière
fiscale à l'encontre des personnes ayant fait l’objet durant
les cinq années antérieures à leur prononcé, de jugements
ou d'arrêts similaires, et ce, dans le Journal Officiel de la
République Tunisienne et dans un quotidien désigné par le
président du tribunal, ainsi que l’affichage intégral ou par
extraits de ces jugements ou arrêts pour une période de
trente jours sur la partie extérieure de l’entrée du local
professionnel principal du contrevenant ainsi que des
locaux qui en dépendent. La publication s'effectue en vertu
d'un jugement ou arrêt passé en la force de la chose jugée et
aux frais du contribuable.

Constituent des jugements et arrêts similaires :

- les jugements et arrêts prononcés en matière d'assiette de
l'impôt par suite d'un arrêté de taxation d'office comportant des
motifs de redressement ayant été confirmés par un jugement
ou un arrêt antérieur;

- les jugements et arrêts prononcés en matière d'infractions
fiscales pénales à l'encontre d’une personne précédemment
condamnée par un jugement ou par un arrêt pour une
infraction fiscale pénale.

Section VI
Application des sanctions et charge de la preuve
ARTICLE 107

Les peines d'emprisonnement, prévues par les articles
92, 94, 97, 98, 99 et 101 du présent code, s’appliquent pour
les personnes morales, personnellement à leurs présidents,
mandataires, directeurs ou toute autre personne ayant
qualité de représenter l’être moral et dont la responsabilité
dans les faits commis est établie.

ARTICLE 108

La charge de la preuve incombe à l'administration pour
les infractions prévues par les articles 94, 98, 99 et 101 du
présent code.

CHAPITRE III
MESURES POUR AMELIORER
LE RECOUVREMENT DE L’IMPOT
ARTICLE 109

L'abonnement au réseau téléphonique ainsi que la
délivrance des permis de construire et des certificats
d'immatriculation des véhicules automobiles de toutes
catégories sont subordonnés à la production d’une copie de
la quittance de dépôt de la dernière déclaration échue au
titre de l'impôt sur le revenu ou de l'impôt sur les sociétés.

ARTICLE 110

La participation aux marchés de l'Etat, des collectivités
locales ainsi que des établissements et entreprises publics et
organismes soumis au contrôle de l'Etat, est subordonnée à la
production d’une attestation délivrée par les services de
l'administration fiscale indiquant que l'intéressé a déposé toutes
ses déclarations fiscales échues et non prescrites. L’attestation
délivrée à ce titre est valable pour une durée de quatre vingtdix
jours à compter de sa date.

Page 1886

«

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
ARTICLE 111

Les avantages fiscaux ne peuvent être octroyés qu'aux
personnes qui ont déposé toutes leurs déclarations fiscales
échues et non prescrites ou à celles qui sont redevables de
dettes fiscales au profit de l'Etat ayant fait l’objet d’échéancier
de recouvrement par le receveur des finances.

Le retrait de l'avantage aux personnes qui n'ont pas
respecté l'échéancier susvisé s'effectue par décision du
Ministre des Finances ou de la personne déléguée par le
Ministre des Finances à cet effet.

Loi n° 2000-83 du 9 août 2000, relative aux
échanges et au commerce électroniques (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Chapitre premier
Dispositions Générales

Article Premier - La présente loi fixe les règles
générales régissant les échanges et le commerce
électroniques.

Les échanges et le commerce électroniques sont régis
par la législation et la réglementation en vigueur dans la
mesure où il n’y est pas dérogé par la présente loi.

Le régime des contrats écrits s'applique aux contrats
électroniques quant à l'expression de la volonté, à leur effet
légal, à leur validité et à leur exécution dans la mesure où il
n'y est pas dérogé par la présente loi.

Art. 2 - Au sens de la présente loi on entend par:

- Echanges électroniques : les échanges qui s’effectuent
en utilisant des documents électroniques.

- Commerce électronique : les opérations commerciales
qui s'effectuent à travers les échanges électroniques.

- Le certificat électronique : le document électronique
sécurisé par la signature électronique de la personne qui l’a
émis et qui atteste après constat la véracité de son contenu.

- Le fournisseur de services de certification
électronique : toute personne physique ou morale qui émet,
délivre, gère les certificats et fournit d’autres services
associés à la signature électronique.

- Le cryptage: l’utilisation de codes ou signaux non
usuels permettant la conversion des informations à
transmettre en des signaux incompréhensibles aux tiers ou
l’utilisation de codes et de signaux indispensables à la
lecture de l’information.

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 27 juillet 2000.

- Dispositif de création de signature: un ensemble
unique d’éléments de cryptage personnels ou un ensemble
d'équipements configurés spécifiquement pour la création
de la signature électronique.

- Dispositif de vérification de signature: un ensemble
d'éléments de cryptage publics ou un ensemble
d'équipements permettant la vérification de la signature
électronique.

- Moyen de paiement électronique: le moyen qui
permet à son titulaire d'effectuer les opérations de paiement
direct à distance à travers les réseaux publics des
télécommunications.

- Produit: tout service ou produit naturel, agricole,
artisanal ou industriel matériel ou immatériel.

Article 3 :

L'utilisation du cryptage dans les échanges et le
commerce électroniques à travers les réseaux publics des
télécommunications est régie par la réglementation en
vigueur dans le domaine des services à valeur ajoutée des
télécommunications.

Chapitre II

Du document électronique et de la signature
électronique

Aït. 4- La conservation du document électronique fait
foi au même titre que la conservation du document écrit.

L’émetteur s'engage à conserver le document
électronique dans la forme de l'émission. Le destinataire
s'engage à conserver ce document dans la forme de la
réception.

Le document électronique est conservé sur un support
électronique permettant :

- La consultation de son contenu tout au long de la
durée de sa validité,

- Sa conservation dans sa forme définitive de manière à
assurer l’intégrité de son contenu,

La conservation des informations relatives à son
origine et sa destination ainsi que la date et le lieu de son
émission ou de sa réception.

Aït. 5 - Chaque personne désirant apposer sa signature
électronique sur un document peut créer cette signature par
un dispositif fiable dont les caractéristiques techniques
seront fixées par arrêté du ministre chargé des
télécommunications.

Aït. 6- Chaque personne utilisant un dispositif de
signature électronique doit :

Prendre les précautions minimales qui seront fixées par
l'arrêté prévue à l’article 5 de la présente loi, afin d’éviter
toute utilisation illégitime des éléments de cryptage ou des
équipements personnels relatifs à sa signature.

Informer le fournisseur des services de certification
électronique de toute utilisation illégitime de sa signature.

Veiller à la véracité de toutes les données qu’elles a
déclarées au fournisseur de services de certification
électronique et à toute personne à qui il a demandé de se
fier à sa signature.

Aït. 7- En cas d'infraction aux engagements prévus à
l’article 6 de la présente loi, le titulaire de la signature est
responsable du préjudice causé à autrui.

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1887

>
Chapitre III
De l’agence nationale de certification électronique

Art. 8- Est créée une entreprise publique à caractère
non administratif dotée de la personnalité morale et de
l’autonomie financière, dénommée agence nationale de
certification électronique et soumise dans ses relations avec
les tiers à la législation commerciale. Son siège est fixé à
Tunis.

Art. 9- Cette entreprise est chargée notamment des
missions suivantes :

- L'octroi de l'autorisation d’exercice de l’activité de
fournisseur de services de certification électronique sur tout
le territoire de la République Tunisienne.

- Le contrôle du respect par le fournisseur de services de
certification électronique des dispositions de la présente loi
et de ses textes d’applications.

- La fixation des caractéristiques du dispositif de
création et de vérification de la signature.

- La conclusion des conventions de reconnaissance
mutuelle avec les parties étrangères.

- L'émission, la délivrance et la conservation des
certificats électroniques relatifs aux agents publics habilités
à effectuer les échanges électroniques. Ces opérations
peuvent être effectuées directement ou à travers des
fournisseurs de services de certification électronique
publics.

- La participation aux activités de recherche, de
formation et d'étude afférentes aux échanges et commerce
électroniques.

Et d’une manière générale, toute autre activité qui lui a
été confiée par l’autorité de tutelle en rapport avec le
domaine de son intervention.

L'agence est soumise à la tutelle du ministère chargé du
secteur.

Art. 10- Il peut être attribué à l'agence nationale de
certification électronique, par voie d’affectation, des biens
meubles ou immeubles de l'Etat nécessaires à son
fonctionnement. En cas de dissolution de l’entreprise, ses
biens font retour à l’Etat qui exécute les obligations et les
engagements contractés, conformément à la législation en
vigueur.

Chapitre IV
Des services de certification électronique

Aït. 11- Toute personne physique ou morale désirant
exercer les activités de fournisseur de services de
certification électronique doit obtenir l'autorisation
préalable de l'agence tunisienne de certification
électronique.

La personne physique ou le représentant légal de la
personne morale désirant obtenir l’autorisation d'exercice
de l’activité de fournisseur de services de certification
électronique doit remplir les conditions suivante:

- être de nationalité tunisienne depuis au moins cinq ans,
- être domicilié sur le territoire tunisien,

- Jouir de ses droits civiques et politiques et n’ayant pas
d’antécédent judiciaire,

- Etre titulaire au moins de la maîtrise ou d’un diplôme
équivalent,

- Ne pas exercer une autre activité professionnelle.

Art. 12- Le fournisseur de services de certification
électronique est chargé de l’émission, de la délivrance et de
la conservation des certificats conformément à un

cahier des charges qui sera approuvé par décret, et le cas
échéant de sa suspension ou de son annulation
conformément aux dispositions de la présente loi.

Ce cahier des charges comprend notamment :

- Les coûts d’étude et de suivi des dossiers de demande
des certificats,

- Les délais d’étude des dossiers,

- Les moyens matériels, financiers et humains qui
doivent être fournis pour l'exercice de l’activité,

- Les conditions assurant l’interopérabilité des systèmes
de certification et l’interconnexion des registres de
certificats,

- Les règles relatives à l'information afférente à ses
services et aux certificats délivrés et devant être conservés
par le fournisseur de service de certification électronique.

Art. 13- Le fournisseur de services de certification
électronique est tenu d’utiliser des moyens fiables pour
l'émission, la délivrance et la conservation des certificats
ainsi que les moyens nécessaires pour les protéger de la
contrefaçon et la falsification conformément au cahier des
charges prévu par l’article 12 de la présente loi.

Art. 14- Le fournisseur de services de certification
électronique doit tenir un registre électronique des
certificats à la disposition des utilisateurs, accessible en
permanence pour consultation  électroniqw des
informations y contenues.

Le registre des certificats contient, le cas échéant, la
date de suspension ou d’annulation du certificat.

Le registre des certificats doit être protégé contre toute
modification non autorisée.

Article 15 - Les fournisseurs de services de certification
électronique ainsi que leurs agents doivent garder sæcrètes
les informations confiées à eux dans le cadre de l’exercice
de leurs activités à l'exception de celles dont la publication
ou la communication ont été autorisées par écrit ou par voie
électronique par le titulaire du certificat ou dans les cas
prévus par la législation en vigueur.

Art. 16 - En cas de demande de certificat, le fournisseur
de services de certification électronique collecte les
informations à caractère personnel directement auprès de la
personne concernée ou, moyennant son accord écrit où
électronique, auprès des tiers.

Il est interdit au fournisseur de services de certification
électronique de collecter les informations non nécessaires à
la délivrance du certificat.

Il est interdit au fournisseur de services de certification
électronique d'utiliser, en dehors du cadre des activités de
certification, les informations qu’il a collectées pour
délivrer le certificat sans avoir obtenu l’accord écrit ou
électronique de la personne concernée.

Art. 17- Le fournisseur de services de certification
électronique émet des certificats conformes aux exigences
de sécurité et de fiabilité. Les données techniques relatives
au certificat et sa fiabilité seront fixées par arrêté du
Ministère chargé des télécommunications.

Page 1888

«

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
©

Ce certificat comprend notamment :
- L'identité du titulaire du certificat,

- L'identité de la personne qui l’a émis et sa signature
électronique,

- Les éléments de vérification de la signature du titulaire
du certificat,

- La durée de validité du certificat,

- Les domaines d’utilisation du certificat.

Art. 18- Le fournisseur de services de certification
électronique garantit :

- L'exactitude des informations certifiées contenues
dans le certificat à la date de sa délivrance,

- Le lien entre le titulaire du certificat et le dispositif de
vérification de signature qui lui est propre,

- La détention exclusive par le titulaire du certificat d’un
dispositif de création de signature conforme aux
dispositions de l’arrêté prévu à l’article 5 de la présente loi
et complémentaire avec le dispositif de vérification de la
signature identifié dans le certificat à la date de sa
délivrance.

Lorsque le certificat est délivré à une personne morale
le fournisseur de services de certification électronique est
tenu de vérifier préalablement l'identité et le pouvoir de
représentation de la personne physique qui se présente.

Art. 19- Le fournisseur de services de certification
électronique suspend le certificat immédiatement à la
demande de son titulaire ou lorsqu'il apparaît que :

- Le certific:
erronées ou fal

a été délivré sur la base d’informations
es,

- Le dispositif de création de signature a été violé,
- Le certificat a fait l’objet d’une utilisation frauduleuse,

- Les informations contenues dans le certificat ont
changé.

Le fournisseur de services de certification électronique
informe immédiatement le titulaire du certificat de la
suspension et son motif.

La suspension est levée immédiatement lorsqu'il est
démontré l’exactitude de l'information contenue dans le
certificat et son utilisation légitime.

La décision de suspension du certificat du fournisseur
de services est opposable au titulaire du certificat et aux
tiers dès la date de sa publication au registre électronique
prévu par l’article 14 de la présente loi.

Art. 20- Le fournisseur de services de certification
électronique annule immédiatement le ceitificat dans les cas
ci après :

- A la demande du titulaire du certificat,

- Lorsqu'il est informé du décès de la personne
physique ou de la dissolution de la personne morale titulaire
du certificat,

Suite à la suspension, si des examens approfondis
démontrent que les informations sont erronées ou falsifiées
ou non conformes à la réalité ou que le dispositif de
création de signature a été violé ou le certificat a été utilisé
frauduleusement.

La décision d’annulation du certificat par le fournisseur
de services est opposable au titulaire du certificat et aux
tiers dès la date de sa publication au registre électronique
prévu par l’article 14 de la présente loi.

Art. 21 - Le titulaire du certificat est seul responsable de
la confidentialité et de l'intégrité du dispositif de création
de signature qu’il utilise et toute utilisation de ce dispositif
est réputée être son fait.

Le titulaire du certificat est tenu de notifier au
fournisseur de services de certification électronique toute
modification des informations contenues dans le certificat.

Le titulaire du certificat suspendu ou annulé ne peut
plus utiliser les éléments de cryptage personnel de la
signature objet de ce certificat et il ne peut faire œrtifier ces
éléments de nouveau par un autre fournisseur de services de
certification électronique.

Art. 22- Le fournisseur de services de certification
électronique est responsable de tout préjudice subi par toute
personne qui, de bonne foi, se fie aux garanties prévues par
l’article 18 de la présente loi.

Le fournisseur de services de certification électronique
est responsable du préjudice subi par toute personne du fait
de la non suspension ou de la non annulation d’un certificat
conformément aux articles 19 et 20 de la présente loi.

Le fournisseur de services de certification électronique
n'est pas responsable des préjudices résultant du non
respect des conditions d'utilisation du certificat ou des
conditions de création de la signature électronique par le
titulaire du certificat.

Aït. 23 - Les certificats délivrés par un fournisseur de
services de certification électronique établi dans un pays
étranger ont la même valeur que ceux délivrés par un
fournisseur de services de certification électronique établie
en Tunisie, si cet organisme est reconnu dans le cadre d’un
accord de reconnaissance mutuelle conclu par l’agence
nationale de certification électronique.

Art. 24- Le fournisseur de services de certification
électronique désirant mettre fin à son activité est tenu
d'informer l’agence nationale de certification électronique,
au moins 3 mois avant la date d'arrêt.

Le fournisseur de services de certification électronique
peut transférer à un autre fournisseur tout ou partie de ses
activités selon les conditions suivantes :

- Informer les titulaires des certificats en vigueur de sa
volonté de transférer les certificats à un autre fournisseur,
au moins un mois avant le transfert envisagé,

- Préciser l'identité du fournisseur de services de
certification électronique à qui les certificats seront
transférés,

- Informer les titulaires des certificats de la possibilité
de refuser le transfert envisagé ainsi que les délais et
modalités de refus. Les certificats sont annulés si, au terme
de ce délai, leurs titulaires expriment par écrit ou par voie
électronique leur refus.

En cas de décès, faillite, dissolution ou liquidation du
fournisseur de services de certification électronique les
héritiers, tuteur ou liquidateur sont soumis aux dispositions
du deuxième paragraphe du présent article dans un délai ne
dépassant pas trois mois.

N° 64

Journal Officiel de la République Tunisienne

11 août 2000 Page 1889

>
©

Dans tous les cas de cessation d’activité, les données
personnelles restant chez le fournisseur, doivent être
détruites, en présence d’un représentant de l'agence
nationale de certification électronique.

Chapitre V
Des transactions commerciales électroniques

Art. 25 - Avant la conclusion du contrat, le vendeur est
tenu lors des transactions commerciales électroniques de
fournir au consommateur de manière claire et
compréhensible les informations suivantes :

- L'identité, l'adresse et le téléphone du vendeur ou du
prestataire des services,

- Une description complète des différentes étapes
d’exécution de la transaction,

- La nature, les caractéristiques et le prix du produit,

- Le coût de livraison, les tarifs d’assurance du produit
et les taxes exigées,

- La durée de l’offre du produit aux prix fixés,

- Les conditions de garanties commerciales et du service
après-vente,

- Les modalités et les procédures de paiement et, le cas
échéant les conditions de crédit proposées,

- Les modalités et les délais de livraison, l'exécution du
contrat et les résultats de l’inexécution des engagements.

- La possibilité de rétractation et son délai,

- Le mode de confirmation de la commande,

- Le mode de retour du produit, d'échange ou de
remboursement,

- Le coût d'utilisation des moyens de
télécommunications lorsqu'ils sont calculés sur une autre
base que les tarifs en vigueur,

- Les conditions de résiliation du contrat lorsque celui-ci
est conclu à durée indéterminée ou à une durée supérieure à
un an,

- La durée minimale du contrat, pour les contrats portant
sur la fourniture, à long terme ou périodiquement, d’un
produit ou d’un service.

Ces informations doivent être fournies par voie
électronique et mises à la disposition du consommateur
pour consultation à tous les stades de la transaction.

Art. 26 - Il est interdit au vendeur de délivrer un produit
non commandé par le consommateur lorsqu'il est assorti
d’une demande de paiement.

En cas de délivrance d’un produit non commandé par le
consommateur, celui-ci ne peut être sollicité pour le
paiement de son prix ou du coût de sa livraison.

Art. 27 - Avant la conclusion du contrat, le vendeur doit
permettre au consommateur de récapituler définitivement
l’ensemble de ses choix, de confirmer la commande ou de
la modifier selon sa volonté et de consulter le certificat
électronique relatif à sa signature.

Art. 28- Sauf accord contraire entre les parties, le
contrat est conclu à l’adresse du vendeur et à la date de
l’acceptation de la commande par ce dernier par un
document électronique signé et adressé au consommateur.

Art. 29 - Le vendeur doit fournir au consommateur, à sa
demande, et dans les 10 jours suivant la conclusion du
contrat un document écrit ou électronique contenant
l’ensemble des données relatives à l’opération de vente.

Art. 30 - Sous réserve des dispositions de l’article 25 de
la présente loi, le consommateur peut se rétracter dans un
délai de 10 jours ouvrables, courants :

- à compter de la date de leur réception par le
consommateur, pour les marchandises,

- à compter de la date de conclusion du contrat, pour les
services.

La notification de la rétractation se fait par tout moyen
prévu préalablement dans le contrat.

Dans ce cas, le vendeur est tenu de rembourser le
montant payé au consommateur dans les 10 jours ouvrables
à compter de la date de retour des marchandises ou la
renonciation au service.

Le consommateur supporte les frais de retour des
marchandises.

Art. 31 - Nonobstant la réparation du préjudice au profit
du consommateur, ce dernier peut restituer le produit en
l’état s’il n’est pas conforme à la commande ou si le
vendeur n’a pas respecté les délais de livraison et ce, dans
un délai de 10 jours ouvrables courant à compter de la date
de livraison.

Dans ce cas, le vendeur doit rembourser la somme
payée et les dépenses y afférentes au consommateur dans
un délai de 10 jours ouvrables à compter de la date de
restitution du produit.

Art. 32 - Sous réserve des dispositions de l’article 30 de
la présente loi et à l'exception des vices apparents ou
cachés, le consommateur ne peut pas se rétracter dans les
cas suivants :

- Lorsque le consommateur demande la livraison du
service avant l’expiration du délai de rétractation et que le
vendeur le lui fourni,

- Si le consommateur reçoit des produits confectionnés
selon des caractéristiques personnalisés ou des produits qui
ne peuvent être réexpédiés ou sont susceptibles d’être
détériorés ou périmés à cause de l'expiration des délais de
validité,

- Lorsque le consommateur descelle les enregistrements
audio ou vidéo ou les logiciels informatiques livrés ou
téléchargés,

- L'achat de journaux et magazines.

Art. 33 - Lorsque l’opération d’achat est entièrement ou
partiellement couverte par un crédit accordé au
consommateur par le vendeur ou par un tiers sur la base
d’un contrat conclu entre le vendeur et le tiers, la
rétractation du consommateur entraîne la résiliation, sans
pénalité, du contrat de crédit.

Aït. 34 - A l’exception des cas de mauvaise utilisation,
le vendeur supporte, dans les cas de vente avec essai, les
risques auquel le produit est exposé et ce, jusqu’à
l’accomplissement de la période d’essai du produit. Est
considérée nulle et non avenue toute clause exonératoire de
responsabilité contraire aux dispositions du présent article.

Page 1890

Le

Journal Officiel de la République Tunisienne

11 août 2000 N° 64
Aït. 35 - Dans le cas d’indisponibilité du produit ou du
service commandé, le vendeur doit en informer le
consommateur dans un délai maximum de 24 heures avant
la date de livraison prévue au contrat et rembourser
l'intégralité de la somme payée à son titulaire.

Sauf cas de force majeure, le contrat est résilié si le
vendeur enfreint à ses engagements et le consommateur
récupère les sommes payées sans préjudice des dommags
et intérêts.

Aït. 36- Le vendeur doit prouver l'existence de
l'information préalable, la confirmation des informations, le
respect des délais et le consentement du consommateur.
Tout accord contraire est considéré nul et non avenu.

Art. 37- Les opérations de paiement relatives aux
échanges et au commerce électronique sont soumises à la
législation et la réglementation en vigueur.

Le titulaire du moyen de paiement électronique a
l'obligation de notifier à l'émetteur la perte ou le vol de ce
moyen ou des instruments qui en permettent l’utilisation,
ainsi que toute utilisation frauduleuse s’y rapportant.

L’émetteur d’un moyen de paiement électronique doit
fixer les moyens appropriés pour cette notification dans le
contrat conclu avec son titulaire.

Nonobstant les cas de fraude, le titulaire du moyen de
paiement électronique :

- assume, jusqu'à sa notification à l'émetteur, les
conséquences de la perte ou du vol du moyen de paiement
ou son utilisation frauduleuse par un tiers,

- est dégagé de toute responsabilité de l’utilisation du
moyen de paiement électronique après la notification à
l'émetteur.

L'utilisation du moyen de paiement électronique, sans
présentation du moyen et identification par voie
électronique, n’engage pas son titulaire.

Chapitre VI
De la protection des données personnelles

Art. 38 - Le fournisseur de services de certification ne
peut traiter les données personnelles qu'après accord du
titulaire du certificat concerné

Le consentement électronique peut être retenu, si le
fournisseur garantit que

- L'utilisateur a été informé de son droit de retirer son
consentement à tout moment,

- Les parties utilisatrices des données personnelles
peuvent être identifiées,

- La preuve du consentement est conservée et ne peut
être modifiée.

Art. 39 - Sauf consentement du titulaire du certificat, le
fournisseur de services de certification électronique ou un
de ses agents ne peut collecter les informations relatives au
titulaire du certificat qu’autant que ces informations
seraient nécessaires à la conclusion du contrat, à la fixation
de son contenu, à son exécution et à la préparation et
l'émission des factures.

Les données collectées conformément au premier
paragraphe du présent article ne peuvent être utilisées par le
fournisseur ou un tiers à des fins autres que celles
mentionnées ci-dessus, que dans la mesure ou le titulaire du
certificat en a été informé et ne s’y est pas opposé.

Art. 40- Il est interdit aux utilisateurs des données
personnelles collectées conformément à l’article 39 de la
présente loi l’envoi des documents électroniques au titulaire
d’un certificat qui refuse expressément de les recevoir.

Le titulaire d’un certificat doit notifier son opposition à
l’agence nationale de certification électronique par lettre
recommandée avec accusé de réception.

Cette notification est considérée comme une
présomption légale de la connaissance de cette opposition
par tous les fournisseurs et les tiers.

Art. 41- Avant tout traitement des données
personnelles, le fournisseur de services de certification
électronique doit informer le titulaire du certificat, par une
notification particulière, des procédures qu’il applique en
matière de protection des données personnelles. Ces
procédures doivent permettre au titulaire du certificat de
s'informer de manière automatique et par des modalités
simplifiées du contenu des données.

Ces procédures doivent fixer l'identité du responsable
sur le traitement, la nature des données, les finalités des
traitements, les catégories et les lieux de traitement et, le
cas échéant, toute information nécessaire pour assurer un
traitement sécurisé des données.

Aït. 42 - Le titulaire du certificat peut, à tout moment,
par demande, signée par écrit ou par voie électronique
accéder aux informations personnelles le concernant et les
modifier. Le droit d'accès et de modification s'étend à
l’ensemble des données personnelles relatives au titulaire
du certificat.

Le fournisseur doit mettre à la disposition du titulaire du
certificat les moyens techniques nécessaires lui permettant
d'envoyer sa demande signée pour la modification des
informations ou leur suppression par voie électronique.

Chapitre VII
Des infractions et des sanctions

Art. 43 - Les infractions aux dispositions de la présente
loi sont constatées par les officiers de la police judiciaire,
les agents assermentés du ministère chargé des
télécommunications et de l’agence nationale de certification
électronique ainsi que les agents de contrôle économique
conformément aux conditions prévues par la loi n°91-64 du
29 juillet 1991 relative à la concurrence et aux prix et les
textes qui l’ont modifié et complété.

Art. 44- L'autorisation est retirée du fournisseur de
services de certification électronique et son activité est
arrêté s’il a failli à ses obligations prévues par la présente
loi ou ses textes d'application. L'agence nationale de
certification électronique retire l’autorisation après audition
du fournisseur concerné.

Art. 45 - Outre les sanctions prévues à l’article 44 de la
présente loi, est puni d’une amende de 1.000 à 10.000
dinars tout fournisseur de services de certification
électronique qui n’a pas respecté les dispositions du cahier
des charges prévu à l’article 12 de la présente loi.

Art. 46 - Quiconque exerce l’activité de fournisseur de
services de certification électronique sans avoir obtenu une
autorisation préalable conformément à l’article 11 de la
présente loi est puni d’un emprisonnement de deux mois à
trois ans et d’une amende de 1.000 à 10.000 dinars ou de
l’une de ces deux peines.

N° 64 Journal Officiel de la République Tunisienne

11 août 2000 Page 1891

>
©

Aït. 47 - Est puni d’un emprisonnement de six mois à
deux ans et d’une amende de 1.000 à 10.000 dinars ou de
l’une de ces deux peines qui aura fait sciemment des
fausses déclarations au fournisseur de
certification électronique ainsi qu’à toute partie à laquelle il
a demandé de se fier à sa signature.

services de

Aït. 48 - Est puni d’un emprisonnement de six mois à
deux ans et d’une amende de 1.000 à 10.000 dinars ou de
l’une de ces deux peines celui qui utilise de manière
illégitime les éléments de cryptage personnels rdatifs à la
signature d’autrui.

Aït. 49 - Toute personne contrevenant aux dispositions
des articles 25, 27, 29, du deuxième paragraphe de l’article
31 de l’article 34 et du premier paragraphe de l’article 35 de
la présente loi est puni d’une amende de 500 à 5000 dinars.

Art. 50 - Sans préjudice des dispositions du code pénal,
quiconque aura abusé de la faiblesse ou de l'ignorance
d’une personne pour lui faire souscrire, dans le cadre d’une
vente électronique, des engagements au comptant ou à
crédits sous quelque forme que ce soit, sera puni d’une
amende de 1000 à 20.000 dinars, lorsque les circonstances
montrent que cette personne n’était pas en mesure
d’apprécier la portée des engagements qu’elle prenait ou de
déceler les ruses ou artifices déployés pour la convaincre à
y souscrire ou font apparaître qu’elle a été soumise à une
contrainte.

Aït. 51 - Toute personne contrevenant aux dispositions
des articles 38 et 39 est punie d’une amende de 1.000 à
10.000 dinars.

Art. 52 - Sont punis selon l’article 254 du code pénal le
fournisseur de services de certification électronique et ses
agents qui divulguent, incitent ou participent à divulguer les
informations qui leur sont confiées dans le cadre de
l'exercice de leurs activités, à l'exception de celles dont la
publication ou la communication sont autorisées par le
titulaire du certificat par écrit ou par voie électronique ou
dans les cas prévus par la législation en vigueur.

Aït. 53- Sans préjudice des droits des victimes à
réparation, le ministre chargé du commerce peut effectuer
des transactions concernant les infractions prévues à
l’article 49 de la présente loi et qui sont constatées
conformément aux dispositions de la présente loi.

Sans préjudice des droits des victimes à réparation, le
ministre chargé de la tutelle de l’agence nationale de
certification électronique peut effectuer des transactions
concernant les infractions prévues à l’article 45 de la
présente loi, et qui sont constatées conformément aux
dispositions de la présente loi.

Sans préjudice des droits des tiers, les modalités et
procédures des transactions sont celle prévues par les
textes en vigueur régissant le contrôle économique,
notamment la loi n°91-64 du 29 juillet 1991 relative à la
concurrence et aux prix, ensemble les textes qui l’ont
complété et modifié.

Le versement de la somme fixée par l’acte de
transaction éteint l’action publique.

La présente 1
République Tuni:
l'Etat.

Tunis, le 9 août 2000.

i sera publiée au Journal Officiel de la
enne et sera exécutée comme loi de

Zine El Abidine Ben Ali

Page 1892

=. <

Journal Officiel de la République Tunisienne — 11 août 2000

N° 64
PREMIER MINISTERE

Arrêté du Premier Ministre du 9 août 2000, portant
ouverture d’un concours externe sur épreuves
pour le recrutement d'ingénieurs principaux
appartenant au corps commun des ingénieurs des
administrations publiques.

Le Premier ministre,

Vu la loi n° 83- 112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97- 83 du 20 décembre 1997,

Vu le décret n° 99- 819 du 12 avril 1999, fixant le statut
particulier au corps des ingénieurs des administrations
publiques,

Vu l’arrêté du Premier ministre du 7 juillet 2000, fixant
le nombre et les postes à pourvoir au titre de l’année 2000
au Premier ministère (secrétariat d’Etat à l’informatique),

Vu l’arrêté du Premier ministre du 12 novembre 1999,
fixant les modalités d'organisation du concours externe sur
épreuves pour le recrutement d’ingénieurs principaux,

Arrête :

Article premier. - Un concours externe sur épreuves
pour le recrutement de six (06) ingénieurs principaux en
informatique est ouvert au Premier ministère (secrétariat
d’Etat à l'informatique).

Art. 2. - Les épreuves du concours se dérouleront à
Tunis le 19 septembre 2000, et jours suivants.

Art. 3. - La liste des candidatures sera clôturée le
19 août 2000.

Tunis, le 9 août 2000

Le Premier Ministre
Mohamed Ghannouchi

MINISTERE DE L'EDUCATION

Arrêté du ministre de l’éducation du 9 août 2000,
portant ouverture d’un concours externe sur
épreuves pour le recrutement d’architectes.

Le ministre de l’éducation,

Vu la loi n° 83- 112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif ;
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97- 83 du 20 décembre 1997.

Vu le décret n° 99- 1569 du 15 juillet 1999 fixant le
statut particulier du corps des architectes de
l’administration.

Vu l'arrêté du 31 mai 2000, fixant les modalités
d'organisation du concours externe sur épreuves pour le
recrutement d’architectes.

Arrête :

Aïticle premier. - Un concours externe sur épreuves
pour le recrutement d’architectes est ouvert au ministère de
l’éducation, et ce, dans la limite d’un poste.

Art. 2. - Le déroulement des épreuves du concours aura
lieu le 19 septembre 2000, et jours suivants.

Art. 3. - La liste des candidatures sera close le 19 août
2000.

Tunis, le 9 août 2000

Le Ministre de l'Education
Ahmed Iyadh Ouederni
Vu
Le Premier Ministre
Mohamed Ghannouchi

Arrêté du ministre de l'éducation du 9 août 2000,
portant ouverture d’un concours externe sur
épreuves, pour le recrutement d'ingénieurs des
travaux.

Le ministre de l’éducation,

Vu la loi n° 83- 112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif ;
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97- 83 du 20 décembre 1997.

Vu le décret n° 99- 819 du 12 avril 1999 fixant le statut
particulier au corps commun des ingénieurs des
administrations publiques.

Vu l'arrêté du 31 mai 2000, fixant les modalités
d'organisation du concours externe sur épreuves pour le
recrutement d'ingénieurs des travaux.

Arrête :

Aïticle premier. - Un concours externe sur épreuves
pour le recrutement d’ingénieurs des travaux (spécialité :
génie civil) est ouvert au ministère de l’éducation, et ce,
dans la limite d’un poste.

Art. 2. - Le déroulement des épreuves du concours aura
lieu le 19 septembre 2000, et jours suivants.

Art. 3. - La liste des candidatures sera close le 19 août
2000.

Tunis, le 9 août 2000
Le Ministre de l'Education
Ahmed Iyadh Ouederni

Vu
Le Premier Ministre
Mohamed Ghannouchi

Pour la légalisation de la signature : le président de la municipalité

ISSN.0330.7921

Certifié conforme : le président directeur général de l'LO.RT

"Ce numéro du Journal Officiel de la République Tunisienne a été déposé au siège du gouvernorat de Tunis le 12 août 2000"

